The opinion of the court was delivered by
Blanchard, J.
Plaintiffs are appellants from a judgment dismissing their suit on exceptions, which put at issue the legality of the tax or exaction imposed upon defendant’s property for the construction of a banquette or side walk along the front of same.
The legality of this tax being at issue this court has jurisdiction of the appeal. Kelly vs. Chadwick, 104 La. 719.
The case is identical with that of Bruning vs. Chadwick, 104 La. 718. The petition in that ease and the one in this are the same except as to the plaintiffs’ names and the amount claimed — defendant in both cases being the same.
The Bruning case was dismissed on identically the same exceptions as here urged.
This court reversed that judgment as erroneous and remanded the case for trial on its merits.
The like ruling must be made in the instant ease.
It is ordered and decreed that the judgment appealed from be avoided and reversed, and that this cause he remanded for further proceedings according to law, costs of appeal to be borne by defendant and appellee.
Rehearing refused.